Citation Nr: 0718412	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  00-07 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a tonsillectomy from August 26, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The veteran served on active duty with the United States Navy 
from January 1945 to July 1946 and from August 1950 to 
October 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
service connection and a noncompensable evaluation for 
residuals of a tonsillectomy, effective from August 26, 1997.  
Consideration must therefore be given regarding whether the 
case warrants the assignment of separate ratings for his 
service-connected tonsillectomy residuals for separate 
periods of time, from August 26, 1997, to the present, based 
on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

During the course of the appeal, the Board remanded the case 
to the RO in October 2003, July 2005, and August 2006 for 
additional evidentiary development and procedural compliance.  
In an April 2007 rating decision, the RO confirmed the 
noncompensable evaluation assigned to the veteran's service-
connected tonsillectomy residuals.  The case was returned to 
the Board in May 2007 and the veteran now continues his 
appeal.


FINDINGS OF FACT

For the period from August 26, 1997 to the present, the 
veteran's tonsillectomy residuals are asymptomatic and not 
manifested by any chronic disabling pathology.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
residuals of a tonsillectomy from August 26, 1997 to the 
present have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6516 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

In this case, the veteran filed his original claim of 
entitlement to service connection for tonsillectomy residuals 
on August 26, 1997.  The RO denied his claim in a January 
1998 rating decision and the current appeal ensued.  During 
the course of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA) was implemented in November 2000.  The VCAA 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  During the 
course of several remands associated with this appeal, the 
appellant was notified of the provisions of the VCAA in 
correspondence dated in April 2004, August 2005, April 2006, 
and September 2006.  

In an ideal situation, the notice required by 38 U.S.C.A. § 
5103(a) should be provided to a claimant before the initial 
unfavorable rating decision of the RO on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007), the Federal Circuit 
Court held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified, 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

While the initial notice letter issued in April 2004 provided 
full notice only after the initial decision, any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the claimant 
was not provided full notice prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the claim at 
issue was remanded several times for additional evidentiary 
development and was thereafter readjudicated.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, and the actions taken by VA have essentially cured 
the error in the timing of notice.  Therefore, the Board's 
adjudication of this appeal would not result in prejudice to 
the veteran in the disposition thereof.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
All relevant VA medical records showing the state of his 
tonsillectomy residuals for the period from March 1998 to 
November 2006 have been obtained and associated with the 
evidence.  Furthermore, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for rating increases and earlier 
effective dates.  In correspondence dated in April 2006 and 
September 2006, the veteran was duly notified of the VCAA in 
compliance with the Court's holding in Dingess.  Therefore, 
as there has been full compliance with all pertinent VA law 
and regulations, to move forward with adjudication of this 
appeal would not cause any prejudice to the veteran.


Factual background and analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

The veteran's tonsillectomy residuals are rated as analogous 
to chronic laryngitis.

651
6
Laryngitis, chronic:
Ratin
g

Hoarseness, with thickening or nodules of cords, 
polyps, submucous infiltration, or pre-malignant 
changes on biopsy
30

Hoarseness, with inflammation of cords or mucous 
membrane
10
38 C.F.R. § 4.97, Diagnostic Code 6516 (2006)

The veteran's service medical records show that he underwent 
a tonsillectomy for treatment of tonsillitis with large, 
inflamed tonsils during his first period of active duty, in 
October 1945.

In August 1997, the veteran claimed entitlement to VA 
compensation for residuals of a tonsillectomy.  Service 
connection for this disability was granted by rating decision 
of January 1998.  Evidence pertinent to the state of his 
tonsillectomy residuals for the period from August 1997 to 
the present is as follows:

The report of a March 1998 VA throat examination shows that 
the veteran's history of a tonsillectomy in service secondary 
to tonsillitis was noted.  Objective examination noted the 
absence of tonsillar tissue, but no disabling sequelae were 
detected.

The transcript of a June 2000 RO hearing shows that the 
veteran testified, in pertinent part, that he underwent a 
tonsillectomy during his first period of active service and 
referred to experiencing vague, unspecified current symptoms 
that he was unsure were related to this old surgical 
procedure.

The report of a February 2005 VA throat examination shows 
that the veteran denied ever having hoarseness of his voice 
or nodules on his vocal cords.  His primary complaint was 
dysphagia, with difficulty swallowing large or rough morsels 
of food, but without reflux, weight loss, or hemoptysis.  He 
also reported a history of having difficulty swallowing 
barium for radiographic imaging purposes, relating to an 
upper gastrointestinal examination.  Physical examination 
shows that his voice was clear and without hoarseness or 
other symptoms indicative of laryngeal pathology.  A flexible 
fiberoptic laryngoscopy revealed normal findings with no 
evidence of mucosal lesion or vocal cord lesion.  The 
examiner speculated that the veteran's dysphagia may be 
related to a Zenker's diverticulum.   

A VA examination in September 2006 shows that the veteran 
complained of chronic hoarseness and dysphagia manifested by 
difficulty swallowing large pieces of meat and other food 
substances, but not with liquids.  He was diagnosed as status 
post tonsillectomy and chronic laryngitis based on his 
reported symptoms, and was referred for a more detailed 
examination on his throat in October 2006.  The October 2006 
examination report shows that the veteran's voice was normal 
with no stridor or sturdor noted and that no abnormalities or 
lesions were detected on fiberoptic viewing of his pharynx 
and larynx.  The examining physician believed that the 
veteran's dysphagia may have been secondary to his Zenker's 
diverticulum.  His throat was again examined in November 
2006, during which a barium swallow was performed that 
revealed findings supporting a diagnosis of mild 
cricopharygeus spasms.  The report indicates that this was 
the source of the veteran's dysphagia, and the examiner did 
not attribute this condition to the veteran's prior history 
of tonsillectomy and adenoidectomy.  Examination on his 
pharynx revealed healthy mucosa with no lesions.  

The Board has considered the aforementioned evidence and 
finds that the weight of the objective evidence is against 
assigning a compensable evaluation for the veteran's 
tonsillectomy residuals for the period from August 26, 1997 
to the present.  The objective medical evidence demonstrates 
that the veteran's tonsillectomy residuals are essentially 
asymptomatic for the time period at issue.  Although the 
veteran claims hoarseness of his voice on examination in 
September 2006, and a diagnosis of chronic laryngitis was 
presented based on his reported symptoms, this condition was 
not present in prior examinations nor noted in subsequent 
examinations in October and November 2006.  Furthermore, no 
actual lesions, nodules, or other disabling pathology 
affecting his vocal cords or mucous membranes of his larynx 
and pharynx were detected on any examination conducted during 
the time period at issue.  The veteran's dysphagia symptoms 
have been objectively demonstrated to be the result of a non-
service-connected condition (i.e., Zenker's diverticulum and 
cricopharygeus spasm) that is unrelated to his tonsillectomy 
residuals.  Therefore, in view of the foregoing discussion, 
the Board must deny the veteran's appeal.  Because the 
evidence in this case is not approximately balanced with 
respect to the merits of this claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2006); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial compensable evaluation for residuals of a 
tonsillectomy from August 26, 1997 to the present is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


